Citation Nr: 0217915	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  98-00 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from July 1921 to 
July 1925 and from April 1926 to December 1945.  He died 
in November 1955.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which held that new 
and material evidence sufficient to reopen a claim for 
service connection for the cause of the veteran's death 
that had previously been denied by unappealed RO rating 
decisions of September 1956, October 1956, and November 
1956 decisions had not been submitted.

In July 1999 the Board issued a decision which affirmed 
the June 1997 RO determination that no new and material 
evidence sufficient to reopen the claim had been 
submitted.  That decision was vacated by the United States 
Court of Appeals for Veterans Claims (Court) by a November 
2000 order which granted the Acting Secretary's motion for 
remand to stay further proceedings.  Pursuant to the 
order, the case was remanded to the Board for further 
review.  On remand from the Court, the Board in August 
2001 found that new and material evidence to reopen the 
claim for service connection for the cause of the 
veteran's death had been received and that the claim was 
reopened.  By the same decision, the Board remanded the 
claim to the RO for additional evidentiary development and 
adjudication.  Following completion of actions requested 
by the Board, the RO continued its prior denial of service 
connection for the cause of death and returned the case to 
the Board for further review on appeal.

In July 2002, while the case was in remand status at the 
RO, the appellant submitted a written withdrawal of her 
claim for service connection for the cause of the 
veteran's death.  By a subsequent letter dated in August 
2002, the appellant related that she had been confused 
when she wrote her withdrawal letter and indicated that 
she wished to proceed with her appeal to the Board.  Upon 
receipt of this letter, the RO continued its processing of 
the appeal in accordance with the usual procedures.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence and 
information needed to substantiate her claim, and all 
relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.

2.  The veteran died in November 1955; the cause of death 
as reported on the certificate of death was acute 
alcoholism.  

3.  During his lifetime, the veteran did not establish 
service connection for any disability.  

4.  Syphilis treated during service is not shown to have 
caused or contributed to the veteran's death.  

5.  The veteran is not shown to have died as the result of 
a stroke, intracranial lesion or brain tumor related to 
service.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to bringing about the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which redefines VA 
obligations with respect to notice and duty to assist.  VA 
regulations implementing the VCAA were issued in August 
2001.  See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Holliday v. Principi, 14 Vet. App. 280 (2000).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  
The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A.  

In the present case, the appellant has been furnished with 
a statement of the case and a supplemental statement of 
the case which provided notice of the applicable law and 
regulations and of the evidentiary deficiencies that 
resulted in the RO's denial of the claim for service 
connection for the cause of the veteran's death.  The 
Court has held that in order to comply with the VCAA and 
its implementing regulations, the claimant must also be 
provided with notice as to which evidence, if any, he or 
she must submit in support of the claim and which 
evidence, if any, VA will obtain on his or her behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The record shows that a letter from the RO to the 
appellant dated in August 2001 explained the provisions of 
the VCAA and provided a further explanation of the 
requirements for establishing service connection for the 
cause of death and of the evidence required for favorable 
action on the claim.  The letter explained the VA duty to 
assist and informed her that VA would provide assistance 
to her in obtaining records such as medical records, 
employment records, or records from other Federal agencies 
provided that she furnished enough evidence concerning 
such records to permit a request.  The letter also advised 
that VA would assist her by obtaining a medical opinion if 
it was determined that an opinion were necessary for a 
decision on her claim.  The information provided in this 
letter is sufficient to satisfy the Quartuccio 
requirements.  

The Board finds that the duty to assist has also been 
satisfied.  The RO has obtained all available Government 
medical records.  The appellant has identified no 
additional private medical records which would serve to 
further support the claim, nor has the Board identified 
any from the record.  At this point the Board knows of no 
additional avenues for further searches that might prove 
fruitful.  Two medical opinions necessary to resolve 
medical issues arising in the appeal have been obtained 
and the appellant has been accorded an opportunity to 
present her case at a hearing at the RO.  VA is not 
required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West Supp. 20022); see also Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

Accordingly, the Board finds that the notification and 
duty to assist provisions have been satisfied and that no 
further actions pursuant to the VCAA need be undertaken on 
the appellant's behalf.  

Factual background  

The veteran died in November 1955.  According to the death 
certificate, the cause of death was acute alcoholism of 
5 years' duration.

Service medical records show that a primary luetic lesion 
was documented in 1928 which was treated by 24 weekly 
injections of Neoarsphenamine and 32 weeks of Bismuth.  
Subsequent lesions were treated in 1932 and 1936.  Further 
treatment for syphilis was given in 1937 and 1938.  Spinal 
taps were reported as negative in 1937 and 1938.  A spinal 
tap in 1943 was positive.  In June 1944 the veteran was 
brought to a dispensary in a comatose condition after 
falling off his chair while eating chow.  The heart was 
normal.  It was reported that the veteran had remained 
unconscious for 20 hours until the following morning when 
he recovered completely and remembered nothing about the 
episode.  The veteran was transferred to a hospital, where 
it was noted that there had been no treatment for syphilis 
since 1939 and that this had undermined the veteran's 
stamina.  A diagnosis of cerebral hemorrhage was recorded 
at admission.  The veteran was discharged to duty 6 days 
later, by which time the diagnosis had been changed to "no 
disease (medical observation)."  On various dates in 1944 
and 1955 the veteran was seen for symptoms of weakness, 
malaise and fatigue associated with hypertension during 
hot weather.  

In May 1945 the veteran complained of loss of weight, 
nervousness and loss of memory for recent events.  The 
only positive findings were moderately diminished deep 
reflexes and a positive Romberg.  On transfer to a Navy 
hospital, blood and spinal fluid were negative for all 
evidence of luetic infection.  The veteran was discharged 
to duty with a diagnosis of no disease.

In August 1945 the veteran was ordered to appear before a 
Board of Medical Survey.  It was reported that previous 
records showed that the veteran had a markedly positive 
Romberg's sign and had had difficulty getting around after 
dark during the past year and had had trouble climbing and 
descending ladders.  There were several instances of 
momentary lapses of memory.  The medical survey board 
found that examination was negative except for the 
positive Romberg's sign.  The board found that the veteran 
had cerebral-spinal syphilis of undifferentiated type, for 
which he had received the maximum hospital benefit.  He 
was found to be unfit for naval service and it was 
recommended that he be placed on the retired list.  A 
medical entry dated in October 1945 shows that at the time 
of treatment for gastroenteritis, the history included a 
stroke 16 months earlier followed by positive Romberg, 
loss of memory and night blindness.

In March 1951 the veteran underwent VA medical evaluations 
in connection with an application for VA hospitalization 
with domiciliary care.  He related that he had been told 
that he should have spinal tests periodically for lues.  
He had lost about 30 pounds since leaving the Navy.  He 
reported insomnia.  It was noted that the symptoms had 
been aggravated by a 10-day drinking bout.  The diagnoses 
were involvement of nervous system, manifested by reflex 
changes, history of improperly treated lues, lues latent, 
symptomatic; gastrointestinal condition, possibly 
secondary to the above diagnosis, aggravated by alcohol, 
and nervousness and apprehension.

The veteran was hospitalized at a VA facility in July 1955 
with a chief complaint of headache of 3 weeks' duration.  
In recent days he had also had a right facial aching, an 
episode in which his left hand "began to curl" as if being 
grabbed by snakes.  He reported a twitching of the left 
side of the face followed by a fall and loss of 
consciousness.  During the hospitalization it was 
concluded that the differential diagnosis was brain tumor 
with possible metastasis to the right frontal lobe, 
neurosyphilis in the form of possible paresis, and some 
type of vascular lesion, including thrombosis.  During the 
hospitalization the veteran had an epileptic seizure.  The 
discharge diagnosis was grand mal.

A statement dated in September 1956 is of record from E. 
J. Broaddus, M.D., a private physician who treated the 
veteran from 1953 until his death and signed the death 
certificate.  Dr. Broaddus characterized the veteran as a 
chronic and periodic alcoholic who had been under the 
influence of alcohol most of the time from May or June 
1955 and who had deteriorated mentally and physically, 
requiring hospitalization in June to sober up and obtain 
intravenous nourishment.  He noted that the veteran had 
left the VA hospital in July 1955 before a definite 
diagnosis had been made.  Thereafter, the veteran improved 
somewhat and decreased his drinking but did not stop.  
According to his wife (the appellant), the veteran drank 
practically nothing in the 3 weeks before his death and 
did not drink on the day of his death.  The veteran had 
had several seizures in the weeks before his death.  
Dr. Broaddus stated that the cause of death was not known, 
but that there was good evidence to indicate that it was 
due to an intracranial lesion.

Statements received in November 1956 from the appellant, 
[redacted], and [redacted] were to the effect that each had 
been with the veteran on the day of his death and that the 
veteran had not been drinking on that day.

In testimony at a hearing at the RO in October 1998, the 
appellant stated that she did not note the veteran to be 
excessive in his alcohol use during the approximately 
8 years of their marriage before his death and had not 
been drinking on the day of death.  She indicated that no 
autopsy had been performed.  She reported that the veteran 
complained of frequent headaches, dizziness, an inability 
to balance as well as memory loss.

Additional evidence submitted at the hearing included the 
report of a telephone contact with B. Weakley-Jones, M.D., 
the Jefferson County, Kentucky, Medical Examiner, who 
stated that a diagnosis of acute alcoholism on a death 
certificate is inappropriate without supporting evidence 
such as a drug screen showing the blood alcohol ratio, or 
autopsy findings of diseased organs.  If that were the 
case, the death certificate should have read alcohol 
poisoning due to acute alcoholism; or cirrhosis of the 
liver due to alcoholism, et cetera.  Also of record are 
supporting statements from [redacted], [redacted], and [redacted] 
[redacted].

The file was reviewed by a VA physician in December 1998 
who conducted a detailed review of the evidence of record.  
The physician expressed the opinion that the veteran had 
not had neurosyphilis and that neurosyphilis did not cause 
or contribute to the veteran's death.  He noted that the 
veteran had clearly had cutaneous syphilis which was 
treated at the time with conventional antiluetic 
treatments and that the veteran had had a total of 4 
cerebrospinal fluid examinations, all of which had been 
negative for syphilitic neurology.  More importantly, 
within 4 months of his death, the cerebrospinal fluid VDRL 
was negative.  Clearly, therefore, the veteran did not 
meet the criteria for active neurosyphilis.  Speculating 
as to the cause of the veteran's death, the physician 
referred to Dr. Broaddus' documentation of chronic and 
continuous alcoholism and at least one witnessed seizure 
during the VA hospitalization, which could well have 
represented an alcohol deprivation seizure.  He stated 
that a variety of alcohol-related mechanisms could have 
contributed to death, including alcohol induced 
hypoglycemia or alcohol deprivation seizures.  

A VA physician conducted a further review of the file in 
December 2001 to consider whether the veteran's death 
occurred as a result of an intracerebral hemorrhage or a 
similar manifestation of cerebral vascular disease.  
Noting the comments by the December 1998 VA physician and 
Dr. Broaddus that there was insufficient evidence at the 
time of death to conclude that alcohol was the direct 
cause of death, he stated that the same limitations 
applied to the likelihood of cerebral infarction or 
intracerebral hemorrhage.  The physician found no evidence 
of an acute neurological syndrome that could result from 
an intracerebral hemorrhage.  He reconfirmed the previous 
opinion that the veteran did not suffer from neurosyphilis 
at the time of death.  He indicated that he was able to 
state with confidence that there was no evidence the 
veteran died from any type of stroke.  The opinion 
contains the following language:

It remains possible that this veteran 
may have succumbed to alcohol-induced 
hypoglycemia, alcohol deprivation 
seizures, cirrhosis, or any number of 
other medical conditions that attend 
chronic alcoholism.  Although the 
patient was noted in medical records to 
have experienced at least one seizure, 
my review of the available documents 
suggests that this presentation be 
ascribed to alcohol deprivation.

Legal criteria  

Under the applicable statutory and regulatory provisions, 
in order to establish service connection for the cause of 
a veteran's death, the evidence must show that a 
disability incurred in or aggravated by military service 
either caused or contributed substantially or materially 
to cause death.  For a service-connected disability to be 
the cause of a death, it must singly or with some other 
condition be the immediate or underlying cause of death or 
be etiologically related to the cause of death.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.312 (2002).  

The death of a veteran will be considered to have been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal 
or a contributory cause of death.  To establish service 
connection for the cause of the veteran's death, the 
evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  

Service connection may be established for disability which 
is shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be recognized as 
service connected.  When service connection is established 
for a secondary condition, the secondary condition shall 
be considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2002).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993); Allen v. Brown, 7 Vet. App. 439 (1995).  To show 
that a disability is proximately due to or the result of a 
service-connected disease or injury, the appellant must 
submit competent medical evidence showing that the 
disabilities are causally related.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  

Discussion

The appellant disputes the finding on the death 
certificate that the veteran's death resulted from 
alcoholism, arguing instead that he died as a result of 
syphilis and a positive Romberg sign.  She notes that even 
Dr. Broaddus, who signed the death certificate, later 
believed that alcoholism was not the cause of death.

Unfortunately, the record does not identify, by clear and 
unequivocal evidence, the medical condition that resulted 
in the veteran's death.  Admittedly, the death certificate 
is not reliable evidence as to the cause of death, given 
that it was later repudiated by Dr. Broaddus, the signing 
physician, and that the current medical examiner for the 
jurisdiction has indicated that the cause of death was 
expressed incorrectly therein.  However, for the reasons 
discussed below, the alternate diagnosis of intracranial 
lesion offered by Dr. Broaddus is not probative in light 
of other evidence of record.  The Board is well aware that 
the VA physicians who reviewed the file in December 1998 
and December 2001 were unwilling to offer more than 
speculation that the cause of death consisted most likely 
of physical consequences of chronic alcoholism such as 
hypoglycemia, seizures or cirrhosis.  Nevertheless, in the 
absence of medical evidence justifying a different 
approach, the Board's working premise in deciding the 
appeal must be that physical disability associated with 
chronic alcoholism constituted the primary cause of death.  

The law regarding the question of whether service 
connection may be granted for disability associated with 
the drinking of alcohol to enjoy its intoxicating effects 
is currently in a state of flux.  Under the statute, the 
granting of service connection is precluded for disability 
resulting from willful misconduct.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a) (2002).  Disability resulting from a 
veteran's abuse of alcohol or drugs (a "substance-abuse 
disability") constitutes willful misconduct.  See 
38 C.F.R. § 3.1(n)(1),( 3) (2002); Daniels v. Brown, 9 
Vet. App. 348, 350-51 (1996).  Gabrielson v. Brown, 7 Vet. 
App. 36, 41 (1994); VAOPGCPREC 2- 97 (Jan. 16, 1997); 
VAOPGCPREC 2-98 (Feb. 10, 1998).  

Until recently, the law prohibited an award of VA 
"compensation" in claims filed after October 31, 1990 for 
disability due to alcohol or drug abuse-regardless of 
whether the claim was based on direct or secondary service 
connection.  See 38 U.S.C.A. §§ 105(a); 38 C.F.R. §§ 
3.1(m), 3.301, 3.310(a); VAOPGCPREC 2-97 (Jan. 16, 1997); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Rather, 
service connection could be granted only for purposes of 
obtaining VA benefits "other than compensation," and even 
then, only where secondary service connection for alcohol 
or drug abuse was demonstrated pursuant to 38 C.F.R. § 
3.310(a).  VAOPGCPREC 2- 98 (Feb. 10, 1998); Barela v. 
West, 11 Vet. App. 280 (1998), as amended by § 8052(a)(2) 
of the Omnibus Budget Reconciliation Act of 1990 ("OBRA"), 
Pub. L. No. 101-508, 104 Stat. 1388, 1388-91.  In Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), however, the 
Federal Circuit held that 38 U.S.C.A. 1110, when read in 
light of its legislative history, does not preclude the 
payment of "compensation" for an alcohol or drug abuse 
disability acquired secondary to, or as a symptom of, a 
service-connected disability.  Instead, the statute 
precludes compensation in only two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities, such as cirrhosis of the liver, that result 
from primary alcohol abuse.  

While the rules regarding the service connectability of 
alcohol-related disability that develops secondary to 
service-connected disability (that is, is proximately due 
to or the result of such disability) have changed over the 
years, the law in effect throughout the period since the 
veteran's separation from service has been consistent in 
holding that primary alcoholism is the result of willful 
misconduct and can never be recognized as service 
connected.  The United States Court of Appeals for the 
Federal Circuit has defined "primary" alcoholism as an 
alcohol abuse disability arising from voluntary and 
willful drinking to access.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001); see also VAOPGCPREC 2-98 and 7-99.  
No question of secondary service connection is raised in 
this case inasmuch as the veteran did not establish 
service connection for any disability during his lifetime 
and no disability implicated in his death has been 
competently related to service.

The appellant argues in effect that service connection 
should have been granted for residuals of syphilis and for 
a disorder manifested by a positive Romberg sign and 
maintains that these disorders caused or contributed to 
the veteran's death.  Under VA regulations, the residuals 
of venereal disease are not to be considered the result of 
willful misconduct, and consideration of service 
connection for residuals of venereal disease requires that 
the initial infection must have occurred during service.  
38 C.F.R. § 3.301(c)(1) (2002).  Service medical records 
clearly document that the veteran's initial infection of 
syphilis occurred in 1928.  However, assuming for the sake 
of argument, but not conceding, that a claim for service 
connection for residuals of syphilis filed during the 
veteran's lifetime would have been allowed, it does not 
necessarily follow that such residuals caused or 
contributed to the veteran's death.  Service and post 
service medical records show that the veteran had periodic 
recurrences of abnormal laboratory findings consistent 
with syphilis despite treatment during service, but both 
of the VA medical examiners were adamant in finding that 
the veteran did not have neurosyphilis at the time of his 
death.

The record also shows that the veteran was found to have 
an abnormal Romberg sign on various occasions during and 
after service and had trouble with balance.  The cause of 
the abnormal Romberg was never established with certainty, 
though the December 2001 VA neurological examiner noted 
that it was suggestive but not diagnostic of 
neurosyphilis.  Furthermore, even if the positive Romberg 
had been recognized as a service-connected disability 
during the veteran's lifetime, there is no evidence that 
this abnormality was a factor in the decline of the 
veteran's health after service, let alone that it caused 
or contributed to his death.  In the same vein, although 
Dr. Broaddus expressed an opinion that the veteran's death 
was most likely due to an intracranial lesion, this 
opinion must be dismissed as speculative in the absence of 
clinical findings to support it.  By regulation, a grant 
of service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 
(2002); see also Davis v. West, 13 Vet. App. 178, 185 
(1999); Morris v. West, 13 Vet. App. 94, 97 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

The appeal also raises a question as to whether the 
veteran may have died as the result of an intracerebral 
hemorrhage.  In this regard, it is relevant that although 
an intracerebral hemorrhage was noted at the time of the 
veteran's admission to a hospital in June 1944, that 
diagnosis was not confirmed; in fact, when the veteran was 
released from the hospital several days later, the 
diagnosis was no disease found.  There is no evidence of 
post service intracerebral hemorrhage, nor did the VA 
neurologist believe that there was evidence of acute 
neurological syndrome that could have resulted from an 
intracerebral hemorrhage.  The examiner was confident that 
the veteran did not die from any type of stroke.

In evaluating the probative value of medical evidence, the 
Court has stated that:  

[t]he probative value of the medical 
evidence is based on the medical 
expert's personal examination of the 
patient, the physician's knowledge and 
skill in analyzing the data, and the 
medical conclusion that the physician 
reaches. . . As is true with any piece 
of evidence, the credibility and weight 
to be attached to these opinions [are] 
within the province of the [Board] as 
adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Court has also held that the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. 
Derwinski, 1 Vet. App 171 (1991).  

The Board finds that the medical opinions offered by the 
VA physicians in December 1998 and December 2001 
constitute the best evidence of record by which the appeal 
may be decided.  Acceptance of these opinions precludes 
the granting of service connection for the cause of death 
based on the medical theories offered by the appellant.  
The opinions were based on an exhaustive review of the 
entire service and post service medical record.  The 
findings therein are supported by numerous references to 
reported clinical findings and are not contradicted by 
other clinical findings or medical opinions of record 
except for that of Dr. Broaddus, which for the above-
stated reasons is not probative.  In support of her 
appeal, the appellant has offered her own opinions 
regarding the cause of the veteran's death and has 
submitted lay statements from other persons who knew the 
veteran.  However, the appellant is not a medical 
professional and is therefore not qualified to provide an 
opinion regarding a medical question, especially one 
involving a question of diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The individuals who have 
submitted lay statements on the appellant's behalf are 
competent to report their own observations regarding 
symptoms or manifestations of a disease but likewise may 
not provide competent medical opinions.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

On the basis of all of the evidence of record, the Board 
finds that a disorder incurred in or aggravated by active 
military service is not shown by competent evidence to 
have caused or contributed substantially and materially to 
causing the veteran's death.  A preponderance of the 
evidence is therefore against the claim.  Where a 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002).

ORDER

The appeal for service connection for the cause of the 
veteran's death is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

